DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 13-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan et al. (US 10,209,202 B1).

As to claim 1, Sullivan discloses a method (FIG. 3) for characterizing a scanning light source configured to emit illumination propagating in any one of a plurality of directions spanning an angular range (FIG. 1, an optical characterization system 100 characterizing a device under test 110 that produce structured light patterns spanning a field of view [i.e. an angular range]; see col. 3, lines 1-5), the method comprising: 
detecting, with a camera (FIG. 1, camera assembly 130), illumination propagating at each of the plurality of directions (FIG. 3, step 310; see col. 3, lines 49-51); 
storing image data corresponding to a response of the camera to the detected illumination (see col. 5, lines 16-17, workstation 140 generates a pattern image using images captured of the structured light pattern by the camera assembly 130 [i.e. the images are stored before the generating process]); and
processing the image data to characterize at least one of the angular range, pointing accuracy, pointing jitter, a divergence of the illumination, and a fidelity of a scanning pattern, formed by the scanning light source, to a predetermined pattern (FIG. 3, step 330; see col. 5, lines 16-19, 37-45; see col. 6, line 47 through col. 7, line 10; see col. 7, lines 60-67).

As to claim 2, Sullivan further discloses the step of detecting comprising capturing, for each direction of the plurality of directions, a respective one of a plurality of illumination images that includes a respective one of a plurality pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups (FIG. 3, step 310 and FIG. 1, position 160, position 170; see col. 7, lines 33-59).

As to claim 5, Sullivan further discloses the step of detecting including, for each of the plurality of directions, detecting the illumination at a respective position on a pixel array of the camera (see col. 2, line 65 through col. 3, line 10, A camera may be, e.g., an array (ID or 2D) of photodiodes, a charge coupled display (CCD) array ... camera assembly 130 precisely maps incoming angles to positions on a captured image. This means that if, e.g., two objects are separated by 5.degree., they will be mapped to, say, 50 pixels apart, regardless of where they are in a field of view of the camera assembly 130).

As to claim 6, Sullivan further discloses the step of processing the image data including characterizing the fidelity of the scanning pattern, formed by the scanning light source, to the predetermined pattern (see col. 5, lines 16-19, 37-45, performance metric (e.g., modulation transfer function, astigmatism, distortion, pattern contrast, zero-order power, illumination uniformity); see col. 6, line 47 through col. 7, line 2, performance metrics can include shape of the structured light features and location of the structured light features).

As to claim 7, Sullivan further discloses the step of processing the image data including pointing accuracy (see col. 1, line 59 to col. 2, line 6: The workstation characterizes performance of the diffractive optical element under test using the pattern image and a performance metric (e.g., uniformity of brightness, astigmatism, comatic aberration, pincushion distortion, barrel distortion, etc.). Performance metrics are metrics used to determine qualities of the device under test as a function of angle and/or position. For example, the workstation may determine how uniform brightness is for the structured light pattern as a function of viewing angle. In some embodiments, the workstation generates a report. The report may compare one or more performance metrics to design data of the diffractive optical element. And the report may flag (e.g., highlight) any performance metrics that are out of specification).

As to claim 8, Sullivan further discloses the step of processing the image data including the angular range (see col. 5, lines 16-19, 37-45, input parameters control the characterization process of the device under test 110 include field of view of a structured light pattern emitted by the device under test 110).

As to claim 9, Sullivan further discloses the step of processing the image data including pointing jitter (see col. 6, line 47 through col. 7, line 2, in a device under test 110 having a WFOV (e.g., 170 degrees) brightness may be less near a periphery of a structured light pattern than near its center ... determine how brightness changes with angle (.theta., .phi.) for a given value of r).

As to claim 10, Sullivan further discloses the step of processing the image data including the divergence of the illumination (see col. 5, lines 16- 19, 37-45, performance metric (e.g., modulation transfer function, astigmatism, distortion, pattern contrast, zero-order power, illumination uniformity); see col. 6, line 47 through col. 7, line 2, optical aberrations in the structured light pattern ... performance metrics can include uniformity of brightness of the structured light features and shape of the structured light features and location of the structured light features).

As to claim 13, Sullivan discloses a light-source tester for characterizing a scanning light source that emits illumination propagating in any one of a plurality of directions spanning an angular range (FIG. 1, an optical characterization system 100 characterizing a device under test 110 that produce structured light patterns spanning a field of view [i.e. an angular range]; see col. 3, lines 1-5), the tester comprising: 
a camera having a system field of view equal to or exceeding the angular range (FIG. 1, camera assembly 130; see col. 7, lines 29-32, In cases where a field of view of the camera is large enough to capture the entire structured light pattern, then a single relative of the camera assembly to the device under test may be used); 
a processor coupled to the camera (FIG. 1, workstation 140; see col. 5, line 12, workstation 140 is a computer); and 
a memory storing machine-readable instructions that, when executed by the processor, control the processor to (see col. 9, lines 32-57): 
detect, with the camera, illumination propagating at each of the plurality of directions (FIG. 3, step 310; see col. 3, lines 49-51); 
store image data corresponding to a response of the camera to the illumination imaged thereon (see col. 5, lines 16-17, workstation 140 generates a pattern image using images captured of the structured light pattern by the camera assembly 130 [i.e. the images are stored before the generating process]); and 
process the image data to characterize at least one of the angular range, pointing accuracy, pointing jitter, a divergence of the illumination, and a fidelity of a scanning pattern, formed by the scanning light source, to a predetermined pattern (FIG. 3, step 330; see col. 5, lines 16-19, 37-45; see col. 6, line 47 through col. 7, line 10; see col. 7, lines 60-67).

As to claim 14, Sullivan further discloses the camera including a single camera having a camera field of view equal to or exceeding the angular range (FIG. 1, camera assembly 130; see col. 7, lines 29-32, In cases where a field of view of the camera is large enough to capture the entire structured light pattern, then a single relative of the camera assembly to the device under test may be used).

As to claim 18, Sullivan further discloses the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination:
capture, for each direction of the plurality of directions, a respective one of a plurality of illumination images that includes a respective one of a plurality pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups (FIG. 3, step 310 and FIG. 1, position 160, position 170; see col. 7, lines 33-59).

As to claim 19, Sullivan further discloses the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination and for each of the plurality of directions: 
detect the illumination at a respective position on a pixel array of the camera (see col. 2, line 65 through col. 3, line 10, A camera may be, e.g., an array (ID or 2D) of photodiodes, a charge coupled display (CCD) array ... camera assembly 130 precisely maps incoming angles to positions on a captured image. This means that if, e.g., two objects are separated by 5.degree., they will be mapped to, say, 50 pixels apart, regardless of where they are in a field of view of the camera assembly 130).

As to claim 20, Sullivan further discloses the instructions, when executed by the processor, control the processor to, when processing the image data, characterize the angular range (see col. 5, lines 16-19, 37-45, input parameters control the characterization process of the device under test 110 include field of view of a structured light pattern emitted by the device under test 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 10,209,202 B1) in view of Gassend et al (US 20190098233) further in view of Nolan et al. (US 20160042531).

As to claim 11, Sullivan discloses a method (FIG. 3) for characterizing a scanning light source (FIG. 1, an optical characterization system 100 characterizing a device under test 110 that produce structured light patterns spanning a field of view [i.e. an angular range]; see col. 3, lines 1-5), the method comprising: 
detecting, with a camera (FIG. 1, camera assembly 130), the illumination by capturing a single illumination image (FIG. 3, step 310; see col. 3, lines 49-51; see col. 7, lines 29-32); and 
processing the single illumination image to characterize at least one of the angular range, pointing accuracy, pointing jitter, a divergence of the illumination, and a fidelity of a scanning pattern, formed by the scanning light source, to a predetermined pattern (FIG. 3, step 330; see col. 5, lines 16-19, 37-45; see col. 6, line 47 through col. 7, line 10; see col. 7, lines 60-67).
Sullivan fails to explicitly disclose scanning illumination, emitted by the scanning light source, across an angular range such that the illumination propagates at each of a plurality of directions; detecting, with the camera, illumination propagating at each of the plurality of directions by capturing a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction.
However, Gassend teaches scanning illumination, emitted by the scanning light source, across an angular range such that the illumination propagates at each of a plurality of directions (see [0110]-[0111], LIDAR 206 may scan a range of FOVs that overlap an FOV of camera 208a).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Sullivan using Gassend’s teachings to scan the illumination across the angular range during a temporal scan period, and configure the camera to have an exposure duration that exceeds the temporal scan period in order to improve synchronization of the timing and viewing directions associated with image pixels captured by a camera and reflected light pulses and improve the likelihood of matching the sequence of image pixels with corresponding light pulse reflections (Gassend; [0020], [0026]).
The combination Sullivan and Gassend fails to explicitly disclose detecting, with the camera, illumination propagating at each of the plurality of directions by capturing a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction.
However, Nolan teaches detecting, with the camera, illumination propagating at each of the plurality of directions by capturing a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction (FIGS. 2-3a and [0063]-[0064], light source 204 emits light beams 206 in a plurality of downward directions and camera 208 obtains a first image 300 [i.e. single illumination image] from the light source).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination Sullivan and Gassend using Nolan’s teachings to include detecting, with the camera, illumination propagating at each of the plurality of directions by capturing a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction in order to provide a method of characterizing a light source that more accurately estimates characteristics of the light source (Nolan; [0006]).

As to claim 12, the combination of Sullivan, Gassend and Nolan further discloses scanning comprising: scanning the illumination across the angular range during a temporal scan period (Gassend; see [0111], LIDAR 206 may scan a range of FOVs that overlap an FOV of camera 208a within a time period of 100 ms/4=25 ms), and further comprising: configuring the camera to have an exposure duration that exceeds the temporal scan period (Gassend; see [0110]-[0111], the time period in which FOVs of LIDAR 206 overlap the FOV of camera 208a may be less than the exposure time period (and readout time period) suitable for capturing an image using camera 208a … image sensor 226 of camera 208a may measure and output an image frame over a period of 60 ms). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 10,209,202 B1) in view of Ashdown et al. (US 20090185173).

As to claim 15, although Sullivan further discloses translating the camera along a circular arc around a vertex of the angular range and in a plane perpendicular to an optical axis of the camera (FIG. 1; see col. 4, lines 33-67), Sullivan fails to explicitly disclose the camera including an actuator configured to translate the camera along the circular arc.
However, Ashdown teaches the camera including an actuator configured to translate the camera (FIGS. 1-2; see [0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Sullivan using Ashdown’s teachings to include an actuator configured to translate the camera in order to enable the relative movement between the camera and the light source for accurately evaluating spatial and spectral radiation characteristics of a light source (Ashdown; [0007], [0010], [0044]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 10,209,202 B1) in view of Tang (US 20170082832).

As to claim 16, although Sullivan further discloses the camera including an imaging lens (see col. 4, lines 50-51), Sullivan fails to explicitly disclose the imaging lens having field curvature less than 0.1 percent across a full field-of-view of the camera. 
However, Tang teaches the imaging lens having field curvature less than 0.1 percent across a full field-of-view of the camera (FIG. 6).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Sullivan using Tang’s teachings to include an imaging lens having field curvature less than 0.1 percent across a full field-of-view of the camera in order to improve the image quality (Tang; [0074], [0089], [0103]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 10,209,202 B1) in view of Nolan et al. (US 20160042531).

As to claim 17, although Sullivan further discloses the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination: capture a single illumination image (FIG. 3, step 310; see col. 3, lines 49-51; see col. 7, lines 29-32), Sullivan fails to explicitly disclose capture a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups.
However, Nolan teaches capture a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups (FIGS. 2-3a and [0063]-[0064], light source 204 emits light beams 206 in a plurality of downward directions and camera 208 obtains a first image 300 [i.e. single illumination image] from the light source). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Sullivan using Nolan’s teachings to capture a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of the camera at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups in order to provide a method of characterizing a light source that more accurately estimates characteristics of the light source (Nolan; [0006]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument, at pages 8 and 10, that Sullivan does not disclose “characterizing the fidelity of the scanning pattern, formed by the scanning light source, to the predetermined pattern”, the examiner respectfully disagrees. Based on Applicant’s specification which recites “Fidelity of the scanning pattern may be quantified as a deviation of the measured scanning pattern, stored as the image data, to an analytical or numerical expression of the scanning pattern stored in a memory communicatively coupled to the light source”, “characterizing the fidelity of the scanning pattern, formed by the scanning light source, to the predetermined pattern” is interpreted to encompass performance metrics disclosed by Sullivan. Sullivan disclose in step 330 of FIG. 3, “The optical characterization system 100 characterizes 330 performance of a device under test (e.g., the device under test 110) using the pattern image and a performance metric. The optical characterization system 100 analyzes the pattern image to determine one or more performance metrics (MTF, astigmatism, distortion, etc.). As noted above the performance metrics may be a function of angle (e.g., distance from the center). Additionally, in some embodiments, the optical characterization system 100 may generate a report describing the optical profile and provide it to the user. Additionally, the report may highlight any areas where the device under test does not meet specification; The workstation characterizes performance of the diffractive optical element under test using the pattern image and a performance metric (e.g., uniformity of brightness, astigmatism, comatic aberration, pincushion distortion, barrel distortion, etc.). Performance metrics are metrics used to determine qualities of the device under test as a function of angle and/or position. For example, the workstation may determine how uniform brightness is for the structured light pattern as a function of viewing angle. In some embodiments, the workstation generates a report. The report may compare one or more performance metrics to design data of the diffractive optical element. And the report may flag (e.g., highlight) any performance metrics that are out of specification”. Therefore, Sullivan discloses “characterizing the fidelity of the scanning pattern, formed by the scanning light source, to the predetermined pattern”.
Regarding Applicant’s argument, at page 10, that Sullivan does not disclose “characterizing the pointing accuracy”, the examiner respectfully disagrees. Sullivan discloses the workstation characterizes performance of the diffractive optical element under test using the pattern image and a performance metric (e.g., uniformity of brightness, astigmatism, comatic aberration, pincushion distortion, barrel distortion, etc.). Performance metrics are metrics used to determine qualities of the device under test as a function of angle and/or position. For example, the workstation may determine how uniform brightness is for the structured light pattern as a function of viewing angle. In some embodiments, the workstation generates a report. The report may compare one or more performance metrics to design data of the diffractive optical element. And the report may flag (e.g., highlight) any performance metrics that are out of specification”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a scanning light source that points in different directions as a function of time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s argument, at page 10, that Sullivan does not disclose “characterizing the angular range, pointing jitter, and the divergence of the illumination”, the examiner respectfully disagrees. Sullivan discloses in col. 6, line 47 through col. 7, line 2, in a device under test 110 having a WFOV (e.g., 170 degrees) brightness may be less near a periphery of a structured light pattern than near its center ... determine how brightness changes with angle (.theta., .phi.) for a given value of r which is characterizing the pointing jitter. Sullivan discloses in col. 5, lines 16-19, 37-45, input parameters control the characterization process of the device under test 110 include field of view of a structured light pattern emitted by the device under test 110 which is characterizing the angular range. Sullivan further discloses in col. 5, lines 16- 19, 37-45, performance metric (e.g., modulation transfer function, astigmatism, distortion, pattern contrast, zero-order power, illumination uniformity) and in col. 6, line 47 through col. 7, line 2, optical aberrations in the structured light pattern ... performance metrics can include uniformity of brightness of the structured light features and shape of the structured light features and location of the structured light features which is characterizing the divergence of the illumination.
Regarding Applicant’s argument, at page 12, that Sullivan does not disclose “scanning illumination, emitted by the scanning light source, across an angular range such that the illumination propagates at each of a plurality of directions”, the examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structured light pattern “points” over the wide field of view not via temporal sequential scanning — but simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482